IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


A.J.B.                                       : No. 149 WAL 2018
                                             :
   v.                                        :
                                             :
A.G.B.                                       : Petition for Allowance of Appeal from
________________                             : the Order of the Superior Court
                                             :
D.K.                                         :
                                             :
 v.                                          :
                                             :
A.B. and A.G.B.                              :
                                             :
Petition of: D.K.                            :
                                             :
                                             :


                                       ORDER



PER CURIAM

        AND NOW, this 2nd day of November, 2018, the Petition for Allowance of Appeal

is DENIED.